Vassenelli v City of Syracuse (2019 NY Slip Op 05880)





Vassenelli v City of Syracuse


2019 NY Slip Op 05880


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, AND CURRAN, JJ.


443 CA 18-01031

[*1]NICHOLAS L. VASSENELLI, PLAINTIFF-APPELLANT,
vCITY OF SYRACUSE, ET AL., DEFENDANTS, POMCO GROUP, ALSO KNOWN AS POMCO, INC., INDIVIDUALLY AND AS AN AGENT FOR CITY OF SYRACUSE, AND SHARON MILLER, IN HER INDIVIDUAL CAPACITY AS A FORMER AGENT OF CITY OF SYRACUSE, DEFENDANTS-RESPONDENTS. (APPEAL NO. 3.) 


BOSMAN LAW FIRM, LLC, ROME (A.J. BOSMAN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
BARCLAY DAMON, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered February 21, 2018. The judgment awarded costs and disbursements to defendants Pomco Group, also known as Pomco, Inc., and Sharon Miller. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Vassenelli v City of Syracuse ([appeal No. 1] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court